Plaintiff was a passenger in an automobile driven by defendant Gertrude F. Kahn. In passing an oncoming automobile she turned her steering wheel to the right and the automobile went off the road, toppled into a ditch and over an embankment, the plaintiff was injured. On defendants’ motion the complaint was dismissed at the close of plaintiff’s evidence, and judgment was entered in conformity therewith. Judgment unanimously affirmed, with costs, on the authority of Dilger v. Kumpf (255 N. Y. 616). Present — Lazansky, P. J., Hagarty, Johnston, Adel and Taylor, JJ.